
	
		I
		112th CONGRESS
		1st Session
		H. R. 3257
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2011
			Mr. Hanna (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for a time-out on certain regulations, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Time-Out Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)As stated in
			 Executive Order 13563 (76 Fed. Reg. 3821; relating to improving regulation and
			 regulatory review), Our regulatory system must protect public health,
			 welfare, safety, and our environment while promoting economic growth,
			 innovation, competitiveness, and job creation..
			(2)The criteria
			 described in paragraph (1) have not been met.
			(3)Congress has an
			 obligation to ensure that regulations issued as a delegation of its authority
			 reflect the balance expressed in paragraph (1).
			3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given that term under section 3502(1)
			 of title 44, United States Code.
			(2)Time-out
			 periodThe term
			 time-out period means the period beginning on the date of the
			 enactment of this Act and ending on January 21, 2013.
			(3)Regulations
				(A)Covered
			 regulationSubject to
			 subparagraph (C), the term covered regulation means a final
			 regulation that—
					(i)directly or
			 indirectly increases costs on businesses in a manner which will have an adverse
			 effect on job creation, job retention, productivity, competitiveness, or the
			 efficient functioning of the economy;
					(ii)is
			 likely to—
						(I)have an annual
			 effect on the economy of $100,000,000 or more;
						(II)adversely affect
			 in a material way the economy, a sector of the economy, productivity,
			 competition, jobs, the environment, public health or safety, or State, local,
			 or tribal governments or communities;
						(III)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
						(IV)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
						(V)raise novel legal
			 or policy issues; and
						(iii)did not take
			 effect before September 1, 2011.
					(B)Proposed
			 regulationSubject to subparagraph (C), the term proposed
			 regulation means a regulation for which an agency has published a
			 general notice of proposed rulemaking and which is expected to meet the
			 requirements of subparagraph (A) after the final regulation takes
			 effect.
				(C)Inapplicability
			 to regulations required by lawThis Act does not apply to covered
			 regulations or proposed regulations required by law.
				4.Time-out period
			 for covered regulations
			(a)Prior
			 regulationsA covered
			 regulation that took effect before the date of the enactment of this Act shall
			 be treated, during the time-out period, as though that regulation never took
			 effect.
			(b)Prospective
			 regulationsA covered
			 regulation that has not taken effect before the date of the enactment of this
			 Act may not take effect during the time-out period.
			5.Time-out period
			 for proposed regulations
			(a)Prior proposed
			 regulationsA general notice
			 of proposed rulemaking published before the date of the enactment of this Act
			 and with respect to which the period for submission of comments has not expired
			 on such date shall be treated, during the time-out period, as though the notice
			 was never published.
			(b)Prospective
			 proposed regulationsA general notice of proposed rulemaking may
			 not be published during the time-out period.
			6.Exemptions
			(a)In
			 generalThe head of an agency
			 may exempt a covered regulation prescribed by that agency from the application
			 of section 3, or a proposed regulation issued by that agency from the
			 application of section 4, if the head of the agency—
				(1)makes a specific finding that the covered
			 regulation or proposed regulation—
					(A)is necessary due to an imminent threat to
			 human health or safety, or any other emergency;
					(B)is necessary for the enforcement of a
			 criminal law;
					(C)has as its
			 principal effect—
						(i)fostering private
			 sector job creation and the enhancement of the competitiveness of workers in
			 the United States;
						(ii)encouraging
			 economic growth; or
						(iii)repealing,
			 narrowing, or streamlining a rule, regulation, or administrative process, or
			 otherwise reducing regulatory burdens;
						(D)pertains to a
			 military or foreign affairs function of the United States; or
					(E)is limited to
			 interpreting, implementing, or administering the Internal Revenue Code of 1986;
			 and
					(2)submits the
			 finding to Congress and publishes the finding in the Federal Register.
				(b)ReviewNot
			 later than 10 days after the date of the enactment of this Act each agency
			 shall submit any covered regulation or proposed regulation that the head of the
			 agency determines is exempt under this section to the Office of Management and
			 Budget and Congress.
			(c)Nondelegable
			 authorityThe head of an agency may not delegate the authority
			 provided under this section to exempt the application of any provision of this
			 Act.
			
